

116 HR 8165 IH: Affordable Solar Energy for Our Communities Act
U.S. House of Representatives
2020-09-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8165IN THE HOUSE OF REPRESENTATIVESSeptember 4, 2020Mr. Cárdenas (for himself and Ms. Lee of California) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Energy to establish a program to provide assistance for low-income solar projects, and for other purposes.1.Short titleThis Act may be cited as the Affordable Solar Energy for Our Communities Act.2.Grant program for solar installations located in, or that serve, low-income and underserved areas(a)DefinitionsIn this section:(1)BeneficiaryThe term beneficiary means a low-income household or a low-income household in an underserved area. (2)Community solar facilityThe term community solar facility means a solar generating facility that—(A)through a voluntary program, has multiple subscribers that receive financial benefits that are directly attributable to the facility;(B)has a nameplate rating of 5 megawatts AC or less; and(C)is located in the utility distribution service territory of subscribers.(3)Community solar subscriptionThe term community solar subscription means a share in the capacity, or a proportional interest in the electricity generation, of a community solar facility.(4)Covered facilityThe term covered facility means—(A)a community solar facility—(i)that is located in an underserved area; or(ii)at least 50 percent of the capacity of which is reserved for low-income households;(B)a solar generating facility located at a residence of a low-income household; or(C)a solar generating facility located at a multi-family affordable housing complex.(5)Covered StateThe term covered State means a State with processes in place to ensure that covered facilities deliver financial benefits to low-income households.(6)Eligible entityThe term eligible entity means—(A)a nonprofit organization that provides services to low-income households or multi-family affordable housing complexes;(B)a developer, owner, or operator of a community solar facility that reserves a portion of the capacity of the facility for subscribers who are members of low-income households or for low-income households that otherwise financially benefit from the facility;(C)a covered State, or political subdivision thereof;(D)an Indian Tribe or a tribally owned electric utility;(E)a Native Hawaiian community-based organization;(F)any other national or regional entity that has experience developing or installing solar generating facilities for low-income households that maximize financial benefits to those households; and (G)an electric cooperative or municipal electric utility (as such terms are defined in section 3 of the Federal Power Act). (7)Eligible installation projectThe term eligible installation project means a project to install a covered facility in a covered State.(8)Eligible planning projectThe term eligible planning project means a project to carry out pre-installation activities for the development of a covered facility in a covered State.(9)Eligible projectThe term eligible project means—(A)an eligible planning project; or(B)an eligible installation project.(10)Feasibility studyThe term feasibility study means any activity to determine the feasibility of a specific solar generating facility, including a customer interest assessment and a siting assessment, as determined by the Secretary.(11)Indian TribeThe term Indian Tribe means any Indian Tribe, band, nation, or other organized group or community, including any Alaska Native village, Regional Corporation, or Village Corporation (as defined in, or established pursuant to, the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)), that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.(12)Interconnection serviceThe term interconnection service has the meaning given such term in section 111(d)(15) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)(15)).(13)Low-income householdThe term low-income household means that income in relation to family size which—(A)is at or below 200 percent of the poverty level determined in accordance with criteria established by the Director of the Office of Management and Budget, except that the Secretary may establish a higher level if the Secretary determines that such a higher level is necessary to carry out the purposes of this section;(B)is the basis on which cash assistance payments have been paid during the preceding 12-month period under titles IV and XVI of the Social Security Act (42 U.S.C. 601 et seq., 1381 et seq.) or applicable State or local law; or(C)if a State elects, is the basis for eligibility for assistance under the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.), provided that such basis is at least 200 percent of the poverty level determined in accordance with criteria established by the Director of the Office of Management and Budget.(14)Multi-family affordable housing complexThe term multi-family affordable housing complex means any federally subsidized affordable housing complex in which at least 50 percent of the units are reserved for low-income households.(15)Native Hawaiian community-based organizationThe term Native Hawaiian community-based organization means any organization that is composed primarily of Native Hawaiians from a specific community and that assists in the social, cultural, and educational development of Native Hawaiians in that community.(16)ProgramThe term program means the program established under subsection (b).(17)SecretaryThe term Secretary means the Secretary of Energy.(18)Solar generating facilityThe term solar generating facility means— (A)a generator that creates electricity from light photons; and(B)the accompanying hardware enabling that electricity to flow—(i)onto the electric grid;(ii)into a facility or structure; or(iii)into an energy storage device.(19)StateThe term State means each of the 50 States, the District of Columbia, Guam, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the Virgin Islands, and American Samoa.(20)SubscriberThe term subscriber means a person who—(A)owns a community solar subscription, or an equivalent unit or share of the capacity or generation of a community solar facility; or(B)financially benefits from a community solar facility, even if the person does not own a community solar subscription for the facility.(21)Underserved areaThe term underserved area means—(A)a geographical area with low or no photovoltaic solar deployment, as determined by the Secretary; (B)a geographical area that has low or no access to electricity, as determined by the Secretary; (C)a geographical area with an average annual residential retail electricity price that exceeds the national average annual residential retail electricity price (as reported by the Energy Information Agency) by 50 percent or more; or(D)trust land, as defined in section 3765 of title 38, United States Code.(b)EstablishmentThe Secretary shall establish a program to provide financial assistance to eligible entities to—(1)carry out planning projects that are necessary to establish the feasibility, obtain required permits, identify beneficiaries, or secure subscribers to install a covered facility; or(2)install a covered facility for beneficiaries in accordance with this section.(c)Applications(1)In generalTo be eligible to receive assistance under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)Inclusion for installation assistance(A)RequirementsFor an eligible entity to receive assistance for a project to install a covered facility, the Secretary shall require the eligible entity to include—(i)information in the application that is sufficient to demonstrate that the eligible entity has obtained, or has the capacity to obtain, necessary permits, subscribers, access to an installation site, and any other items or agreements necessary to comply with an agreement under subsection (g)(1) and to complete the installation of the applicable covered facility;(ii)a description of the mechanism through which financial benefits will be distributed to beneficiaries or subscribers; and(iii)an estimate of the anticipated financial benefit for beneficiaries or subscribers.(B)Consideration of planning projectsThe Secretary shall consider the successful completion of an eligible planning project pursuant to subsection (b)(1) by the eligible entity to be sufficient to demonstrate the ability of the eligible entity to meet the requirements of subparagraph (A)(i). (d)Selection(1)In generalIn selecting eligible projects to receive assistance under the program, the Secretary shall—(A)prioritize—(i)eligible installation projects that will result in the most financial benefit for subscribers, as determined by the Secretary;(ii)eligible installation projects that will result in development of covered facilities in underserved areas; and(iii)eligible projects that include apprenticeship, job training, or community participation as part of their application; and(B)ensure that such assistance is provided in a manner that results in eligible projects being carried out on a geographically diverse basis within and among covered States.(2)Determination of financial benefitIn determining the amount of financial benefit for low-income households of an eligible installation project, the Secretary shall ensure that all calculations for estimated household energy savings are based solely on electricity offsets from the applicable covered facility and use formulas established by the State or local government with jurisdiction over the applicable covered facility for verifiable household energy savings estimates that accrue to low-income households.(e)Assistance(1)FormThe Secretary may provide assistance under the program in the form of a grant (which may be in the form of a rebate) or a low-interest loan.(2)Multiple projects for same facility(A)In generalAn eligible entity may apply for assistance under the program for an eligible planning project and an eligible installation project for the same covered facility.(B)Separate selectionsSelection by the Secretary for assistance under the program of an eligible planning project does not require the Secretary to select for assistance under the program an eligible installation project for the same covered facility.(f)Use of assistance(1)Eligible planning projectsAn eligible entity receiving assistance for an eligible planning project under the program may use such assistance to pay the costs of pre-installation activities associated with an applicable covered facility, including—(A)feasibility studies;(B)permitting;(C)site assessment;(D)on-site job training, or other community-based activities directly associated with the eligible planning project; or(E)such other costs determined by the Secretary to be appropriate.(2)Eligible installation projectsAn eligible entity receiving assistance for an eligible installation project under the program may use such assistance to pay the costs of—(A)installation of a covered facility, including costs associated with materials, permitting, labor, or site preparation;(B)storage technology sited at a covered facility;(C)interconnection service expenses;(D)on-site job training, or other community-based activities directly associated with the eligible installation project;(E)offsetting the cost of a subscription for a covered facility described in subparagraph (A) of subsection (a)(4) for subscribers that are members of a low-income household; or(F)such other costs determined by the Secretary to be appropriate.(g)Administration(1)Agreements(A)In generalAs a condition of receiving assistance under the program, an eligible entity shall enter into an agreement with the Secretary.(B)RequirementsAn agreement entered into under this paragraph—(i)shall require the eligible entity to maintain such records and adopt such administrative practices as the Secretary may require to ensure compliance with the requirements of this section and the agreement;(ii)with respect to an eligible installation project shall require that any solar generating facility installed using assistance provided pursuant to the agreement comply with local building and safety codes and standards; and(iii)shall contain such other terms as the Secretary may require to ensure compliance with the requirements of this section.(C)TermAn agreement under this paragraph shall be for a term that begins on the date on which the agreement is entered into and ends on the date that is 2 years after the date on which the eligible entity receives assistance pursuant to the agreement, which term may be extended once for a period of not more than 1 year if the eligible entity demonstrates to the satisfaction of the Secretary that such an extension is necessary to complete the activities required by the agreement.(2)Use of fundsOf the funds made available to provide assistance to eligible installation projects under this section over the period of fiscal years 2021 through 2025, the Secretary shall use—(A)not less than 50 percent to provide assistance for eligible installation projects with respect to which low-income households make up at least 50 percent of the subscribers to the project; and(B)not more than 50 percent to provide assistance for eligible installation projects with respect to which low-income households make up at least 25 percent of the subscribers to the project.(3)RegulationsNot later than 120 days after the date of enactment of this Act, the Secretary shall publish in the Federal Register regulations to carry out this section, which shall take effect on the date of publication.(h)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary to carry out this section $200,000,000 for each of fiscal years 2021 through 2025, to remain available until expended.(2)Amounts for planning projectsOf the amounts appropriated pursuant to this section over the period of fiscal years 2021 through 2025, the Secretary shall use not more than 15 percent of funds to provide assistance to eligible planning projects.(i)Relationship to other assistanceThe Secretary shall, to the extent practicable, encourage eligible entities that receive assistance under this section to leverage such funds by seeking additional funding through federally or locally subsidized weatherization and energy efficiency programs.